Citation Nr: 0736363	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a dental disorder, 
including dental abscesses.  

2.	Entitlement to service connection for a psychiatric 
disorder.  

3.	Entitlement to service connection for a chronic neurologic 
disorder.  

4.	Entitlement to service connection for a chronic seizure 
disorder.  

5.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

6.	Entitlement to service connection for coronary artery 
disease, with hypertension.  

7.	Entitlement to service connection for a thoracic aortic 
aneurysm.  

8.	Entitlement to service connection for a chronic infection 
of the throat.  

9.	Entitlement to service connection for the residuals of an 
injury of the low back.  

10.	Entitlement to service 
connection for chronic pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2007.  At that time, the veteran 
withdrew issues relating to the residuals of a left ankle 
sprain, a face infection, residuals of an injury of the face, 
and unspecified disabilities resulting from chemical exposure 
from appellate consideration.  


FINDINGS OF FACT

1.	The veteran, who received dental treatment for the 
extraction of one tooth during service that was not claimed 
to be the result of dental trauma, was discharged from active 
duty in 1966.  His claim was submitted in 2002.  

2.	A chronic psychiatric disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

3.	A chronic neurologic disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

4.	A chronic seizure disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	COPD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

6.	Coronary artery disease, including hypertension, was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

7.	A thoracic aortic aneurism was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

8.	A chronic infection of the throat is not currently 
demonstrated.  

9.	The residuals of an injury of the low back not evident 
during service and a low back disorder was not demonstrated 
until many years thereafter and is not shown to have been 
caused by any in-service event.

10.	Chronic pain syndrome was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

CONCLUSIONS OF LAW

1.	A dental disorder, including dental abscesses, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).  

2.	A chronic psychiatric disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.	A chronic neurologic disorder was neither incurred in nor 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.	A chronic seizure disorder was neither incurred in nor 
aggravated by service and epilepsies may not be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.	COPD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.	Coronary artery disease, including hypertension, was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

7.	A thoracic aortic aneurism was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

8.	A chronic infection of the throat was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

9.	The residuals of a low back injury were neither incurred 
in nor aggravated by service nor may arthritis of the low 
back be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

10.	 Chronic pain syndrome was neither incurred in nor 
aggravated by service nor may arthritis of multiple joints be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002, April 2003, August 2003, 
November 2003, and October 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The October 2006 letter to the veteran provided all 
necessary notifications for each element.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, coronary artery disease, 
hypertension, epilepsies, and organic diseases of the nervous 
system may be presumed to have been incurred during service if 
they first become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regarding the matter of service connection for a dental 
disorder, it is noted that the veteran contends that he has a 
dental disorder, including dental abscesses as a result of 
service.  During his hearing on appeal, he specifically 
asserted that the water he drank while stationed in the 
Republic of Korea was responsible for his dental disorders.  
Review of the service medical records shows that he did have 
a swollen jaw in February 1964 at which time he was noted to 
have had a tooth extracted 5 weeks earlier.  Dental records 
do not otherwise show extraction of any teeth or treatment 
for a dental abscess.  

Service connection of dental conditions will be established 
under these circumstances:

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
rating schedule even if it were not noted at the time of 
entry into service.  With respect to service connection for 
missing teeth, the regulations governing dental claims make a 
fundamental distinction between "replaceable missing teeth", 
see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss 
of substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease.  See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent 
a demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The 
regulations cited above provide that service connection for 
replaceable missing teeth will be established for treatment 
purposes only.  The veteran was discharged from service in 
1966, and, as such, can receive treatment only with a timely 
filed application.  That application needed to be submitted 
within one year of his discharge from active duty.  38 C.F.R. 
§ 17.161(f).  While the veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson supra.  

Under these circumstances, the veteran has failed to stated a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The veteran is claiming service connection for multiple 
disorders as a result of service.  The Board has reviewed the 
extensive evidence of record, which includes numerous private 
treatment reports, additional records utilized by the Social 
Security Administration in a claim for benefits with that 
agency, VA outpatient treatment records and testimony given by 
the veteran at a hearing at the RO in July 2005 and before the 
undersigned at a second hearing at the RO in August 2007.  
After review of the record the conclusion has been reached 
that there is no basis upon which service connection for any 
of these disorders may be granted.  Regarding the hearing 
testimony, it is noted that while the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For the following reasons, the claims must be denied.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, it is noted that service medical 
records show no complaint or treatment for such a disability 
while he was on active duty.  There is no pertinent showing 
on a January 1975 Reserve examination.  VA outpatient 
treatment record show that he was treated for an adjustment 
disorder in 2001, but at that time, there was no indication 
that this disability was related in any way with service.  As 
such, service connection is not warranted.  

The veteran claims service connection for a chronic 
neurologic disorder and a seizure disorder.  Review of the 
service medical records shows no indication of either 
disability.  The January 1975 Reserve exam is likewise 
negative.  The post-service medical records show treatment 
for several neurologic disabilities, including saphenous 
nerve involvement following an injury of the left knee in an 
industrial related accident in 1993.  He was also given an 
EEG study in April 2005 for evaluation of a possible seizure 
disorder.  There is no medical opinion of record that relates 
either of these possible disabilities to the veteran's period 
of active duty.  Under these circumstances, service 
connection is not warranted.  There is no evidence of 
epilepsies or organic nervous system disorder within 1 year 
following separation from service.

The veteran claims service connection for COPD as a result of 
chemical exposure during service.  Review of the service 
medical records shows no complaints or manifestations of a 
respiratory disorder.  The veteran has testified that while 
serving in the Republic of Korea, he was subjected to 
constant exposure of the chemical DDT.  The January 1975 
Reserve examination contains no pertinent complaints and a 
chest X-ray was interpreted as normal.  There are several 
statements of record, beginning with a February 2002 
statement, from the veteran's private physician who states 
that has diagnosed the veteran with COPD that is the result 
of DDT exposure during service.  While the Board does not 
doubt this possibility, the record does not provide any 
verification for the chemical exposure claimed by the 
veteran.  The veteran worked in service as an automobile 
repairman, and there is no presumption of exposure to the 
chemical DDT with such an occupational specialty.  During 
February 1994 the veteran was hospitalized at a private 
facility for asthmatic bronchitis that was subsequently 
diagnosed as COPD.  A medical report in March 1994 shows that 
the veteran had had significant exposure to industrial 
alcohol, carbon tetrachloride, coal dust, pesticides, rock 
dust, silica powder, solvents and welding fumes while working 
the coal fields as a driller for approximately 22 years.  
This is an indication that the veteran had long term chemical 
exposure following his period of active duty that may be 
identified as the cause of his respiratory disability.  This 
conclusion is reinforced in view of the completely normal 
1975 examination and chest X-ray.  Under these circumstances, 
the Board finds that the statements in support of the 
veteran's claims that have been submitted are based upon the 
veteran's history, for which there is no corroborating 
evidence.  This being the case, the statements are not 
considered to be "competent medical evidence" upon which 
the claim may be granted.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Therefore, the claim must be denied.  

The veteran is claiming service connection for coronary 
artery disease, hypertension and for a thoracic aortic 
aneurysm.  He has testified that he believes that these 
disorders are the result of exposure to chemicals, 
specifically DDT while on active duty and has submitted a 
statement from his private physician, dated in April 2003, to 
the effect that the veteran's DDT exposure led to the 
development of COPD, resulting in hypertension and an 
aneurism.  As noted above, service connection is not 
warranted for COPD due to chemical exposure.  The service 
medical records do not show complaints or manifestations of 
heart disease or hypertension.  The veteran's blood pressure 
reading at separation from service was 126/86 and on 
examination for service with a reserve unit in 1975, his 
blood pressure reading was 138/76.  Neither reading is 
indicative of hypertension, which is persistently high 
arterial blood pressure with suggested threshold levels 
starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  
An aneurism is first shown in private treatment records dated 
in March 1997, with hypertension and coronary artery disease 
also first shown during this decade.  As these disabilities 
were not manifested during service or within one year 
thereafter, and have not been competently related to service, 
service connection is not warranted.  

The veteran is claiming service connection for a chronic 
infection of the throat that he asserts he has had since 
service.  Review of the record shows no complaints or 
manifestations of such an infection, although, as previously 
noted, the veteran was treated for an infected molar during 
service.  Review of medical records subsequent to service 
fails to show evidence of a chronic throat infection and 
there is no indication of current disability.  A threshold 
element of a claim for compensation includes the existence of 
a current disability.  As the veteran does not currently 
manifest a chronic throat infection, service connection is 
not warranted.  

Finally, the veteran is claiming service connection for the 
residuals of an injury of the low back and for chronic pain 
syndrome.  In testimony before the undersigned, he related 
these orthopedic disabilities to a jeep accident that he 
states occurred during service.  Review of the service 
medical records does not show evidence of a jeep accident.  
Nor is there evidence of any low back injury or symptoms of a 
back or other orthopedic disability.  Likewise the 1975 
examination is completely negative in pertinent part.  The 
post-service medical records include a report of back surgery 
in June 1980 at which time it was reported for clinical 
purposes that the veteran had undergone a prior surgical 
procedure on his back in 1976.  There are several episodes of 
joint pain, including an injury of the left knee in 1993, 
arthritis of multiple joints during the 1990's, and pain over 
the entire left side of the body in 2001 and 2002.  There is 
no opinion in the medical records that the veteran's low back 
disorder or chronic pain syndrome are related to service in 
any way.  As these disabilities are not shown to be service 
related, the claim must be denied.   


ORDER

Service connection for a dental disorder, including dental 
abscesses, is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for a chronic neurologic disorder is 
denied.  

Service connection for a chronic seizure disorder is denied.  

Service connection for chronic obstructive pulmonary disease 
(COPD) is denied.  

Service connection for coronary artery disease, with 
hypertension, is denied.  

Service connection for a thoracic aortic aneurysm is denied.  

Service connection for a chronic infection of the throat is 
denied.  

Service connection for the residuals of an injury of the low 
back is denied.  

Service connection for chronic pain syndrome is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


